Citation Nr: 0319303	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-05 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for chest pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2003, the veteran was notified that he was scheduled 
for a hearing in Washington, D.C., before a Veterans Law 
Judge; and according to a letter in the briefface, he failed 
to report (FTR) for his hearing.  38 C.F.R. § 20.702(d) 
(2002).  But a closer look at that letter indicates that his 
hearing was scheduled for a date (June 18, 2003) prior to 
when the letter actually was mailed (on June 24, 2003) 
notifying him of it.  So once his case is returned to the 
Board, he must be rescheduled for another central office 
hearing, assuming he still wants one.


REMAND

Regarding the veteran's claim for service connection for low 
back pain, when a claimant, without good cause, fails to 
report for an examination, scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (a), (b) (2002).  Apparently, a VA 
orthopedic examination was scheduled in March 2000.  The 
veteran failed to report for that examination.  In a March 
2000 letter, however, he stated that his grandfather was 
dying, and he tried to contact the VA facility to reschedule 
his examination but was unsuccessful.  He also expressed his 
willingness to report for another examination, if given 
the opportunity.  The Board finds that good cause has been 
shown in his having failed to report for his orthopedic 
examination.  Therefore, he should be rescheduled for another 
examination.

In addition, in a letter to his Congressman, dated in July 
2002, the veteran stated that he had major surgery on his 
back.  Thus, the RO should make all attempts to locate and 
obtain these treatment records, as well as any other medical 
records pertinent to his low back condition, and associate 
them with his claims file.

On VA general medical examination in February 2000, the 
examiner stated that the veteran failed to return for cardiac 
stress tests and a pulmonary function test; and therefore, it 
was impossible to provide a diagnosis of his subjective 
history of chest pain on exertion.  The Board observes, 
however, that such tests subsequently were conducted in June 
2000, but there still is no medical opinion concerning the 
etiology of his chest pain.  So he must be scheduled for an 
appropriate examination to obtain this medical nexus opinion.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

Finally, the veteran told the examiner during the February 
2000 general medical examination that he did not exercise 
much when he was in Kuwait.  But his DD Form 214 indicates 
that he had no foreign service.  He should be contacted to 
determine if he had service in the Persian Gulf area.  And if 
he claims that he did have such service, his 
personnel/administrative records should be obtained to 
confirm this allegation since, if true, he may be entitled to 
presumptive service connection for a chronic disability 
resulting from an undiagnosed illness pursuant to 38 C.F.R. 
§ 3.317.

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete medical treatment records, not 
currently on file, from January 1997 to 
the present pertaining to a low back 
condition or chest pains.  Specifically, 
the records concerning his low back 
surgery, which he mentioned to his 
Congressman in the July 2002 letter, 
should be obtained.  



2.  Schedule the veteran for another VA 
orthopedic examination to obtain a 
medical opinion indicating what, if any, 
low back disorders he currently has and, 
if he does, whether any is at least as 
likely as not related to his service in 
the military or, instead, due to 
something else.  All special studies and 
tests needed to make this determination 
should be undertaken.  The claims folder 
should be made available to the examiner 
prior to the examination to review the 
veteran's pertinent medical history.  
Discuss the rationale for the opinion.

3.  The veteran also should be scheduled 
for an appropriate examination to obtain 
a medical opinion concerning the cause of 
his chest pain, i.e., is it at least as 
likely as not related to his service in 
the military or, instead, due to 
something else.  All special studies and 
tests needed to make this determination 
should be undertaken.  The claims folder 
should be made available to the examiner 
prior to the examination to review the 
veteran's pertinent medical history.  
Discuss the rationale for the opinion.

4.  If the veteran claims that he served 
in the Persian Gulf area, his 
personnel/administrative records should 
be obtained to confirm this contention.  
If he did serve in the Persian Gulf 
region, the provisions of 38 C.F.R. § 
3.317 should be considered.

5.  The RO should readjudicate the 
veteran's claims for service connection 
for low back pain and chest pain.  If his 
claims continue to be denied, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




